DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 has been rejected. 
Claim Objections	
Claim 15 is objected to because of the following informalities:
In claim 15, “A management server suitable for use with the system of claim 1, the management server comprising…” should be “The system of claim 1, wherein the system further comprises the management server…” For the purpose of examination, claim 15 is being interpreted as “The system of claim 1, wherein the system further comprises the management server, the management server comprising…” Appropriate correction is required.
Claim Rejections – 35 USC §112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Unclear Scope
Claim 1 recites “A system comprising a user electronic device comprising a communicator,  an audio and/or haptic output unit, and  a processor communicatively coupled to the communicator and the audio and/or haptic output unit, wherein the processor is operable to execute a digital wallet application, wherein the digital wallet application is associated with at least one digitised transaction card…” The claim is silent on what physical entity “a digital wallet application” is stored on. Therefore, the claim is unclear because it is not clear “a digital wallet application” is on the user electronic device or on another entity. 
Claim 9 recites “The system of claim 1…wherein the transaction card server is arranged to authorize the transaction in response to receiving the transaction information.” Claim 1 is directed to a system comprising a user electronic device. However, claim 9 recites the transaction card server authorizes the transaction in response to receiving the transaction information. Therefore, it is unclear whether the claim scope encompasses only the system comprising the user electronic device, or in combination with the transaction card server.  
Claim 10 recites “The system of claim 9, wherein the transaction card server is arranged to communicate an authorization response to the management server…wherein the management server is arranged to communicate the notification command to the user electronic device…” Claim 1, which claims 9 and 10 depend on, is directed to a system comprising a user electronic device. However, claim 10 recites the 
Claim 14 recites “A user electronic device suitable for use with the system of claim 1, the user electronic device comprising a communicator, an audio and/or haptic output unit, and a processor communicatively coupled to the communicator and the audio and/or haptic output unit, wherein the processor is operable to execute a digital wallet application, the digital wallet application is associated with at least one digitised transaction card, and wherein the processor of the user electronic device is operable to: obtain user preference information in relation to the digital wallet application; control the communicator to communicate the user preference information to a management server; control the communicator to receive, from the management server, a notification command, the notification command being determined according to the user preference information, and the notification command determining the audible and/or haptic feedback to be provided in relation to the digitised transaction card; and control the audio and/or haptic output unit to provide, when the digital wallet application is executed, audible and/or haptic feedback according to the notification command received from the management server in response to the digitised transaction card being selected and/or a transaction being performed using the digitised transaction card.” Claim 1, which claim 14 depends on, is directed to a system comprising a user electronic device. Claim 1 recites “a user electronic device comprising a communicator, an audio and/or haptic output unit, and a processor communicatively coupled to the communicator and the audio and/or haptic output unit, wherein the processor is operable to execute a digital wallet application, wherein the digital wallet application is associated with at least one digitised transaction card, and wherein the processor of the user electronic device is operable to: obtain user preference information in relation to the digital wallet application; control the communicator to communicate the user preference information to a management server; control the communicator to receive, from the management server, a notification command for the digital wallet application, the notification command being determined according to the user preference information, and the notification command determining the audible and/or haptic feedback to be provided in relation to the digitised transaction card, and control the audio and/or haptic output unit to provide, when the digital wallet application is executed, audible and/or haptic feedback according to the notification command received from the management server in response to the digitised transaction card being selected and/or a transaction being performed using the digitised transaction card.” It is unclear whether claim 14 recites the claimed system further comprises a different user electronic device or the same user electronic device recited in the claimed system of claim 1.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-15 are also rejected as each depends on claim 1.


Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2017/0091753A1 (“May”)) in view of Hariramani et al. (US 2013/0024371A1 (“Hariramani”)).
Regarding claims 1, 13 and 14, May teaches a system (May: Fig. 11; ¶57) comprising:
a user electronic device comprising (May: Fig. 3, Fig. 11, 'CUSTOMER DEVICE 1102', Fig. 12; ¶¶34, 60-63) a communicator, (May: Fig. 12, Fig. 13, ‘Network Interface 1312’; ¶68) an audio and/or haptic output unit, and (May: Fig. 6, Fig. 12; ¶41) a processor communicatively coupled to the communicator and the audio and/or haptic output unit, (May: ¶¶58, 60, 66-67) wherein the processor is operable to execute [payment] application, (May: ¶¶34), wherein the [payment] application is associated with at least one digitised transaction card (May: Fig. 3/4; ¶¶34, 60, 63), and wherein the processor of the user electronic device is operable to: (May: ¶¶34, 60, 63)
obtain user [selection] information in relation to the [payment] application; (May: Fig. 3; ¶¶34-35, 38) 
control the communicator to communicate the user…information to a management server; (May: Fig. 11, 'SYSTEM PROVIDER DEVICE 1140'; ¶¶32-35, 38) 
control the communicator to receive, from the management server, a notification command for the [payment] application, (May: ¶¶28, 40-41 (e.g. ‘sensory feedback parameters’))
the notification command being determined according to the user [selection] information (May: ¶¶74; claim 1), and the notification command determining the audible and/or haptic feedback to be provided in relation to the digitised transaction card (May: Fig. 6/7/8; ¶¶41, 74; claim 1), and 
control the audio and/or haptic output unit to provide, when the [payment] application is executed, audible and/or haptic feedback according to the notification command received from the management server in response to the digitised transaction card being selected and/or a transaction being performed using the digitised transaction card. (May: ¶¶41, 74)
May teaches user selection information and payment application (May: ¶34) but does not explicitly teach user preference information and digital wallet application, however in the same filed of endeavor, Hariramani teaches:
execute a digital wallet application, wherein the digital wallet application is associated with at least one digitized transaction card (Hariramani: Fig. 2, items 201/255/260/203, Fig. 4A; ¶¶104, 105, 110-112), obtain user preference information in relation to the digital wallet application (Hariramani: Fig. 2, items 201/255/260/203, Fig. 4A; ¶¶104, 105, 110-112), communicate the user preference information to a management server  (Hariramani: Fig. 2, items 201/255/260/203, Fig. 4A; ¶¶104, 105, 110-112)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a sensory feedback payment system and method of May to incorporate the teachings of virtual wallet card selection, as disclosed in Hariramani, to transform payment card information, user card selection preference, and purchase inputs into card addition completion and purchase transactions using optimized payment card and coupon outputs (Hariramani: ¶84).
Claim 13 is also rejected on the same basis as it recites similar language.
Claim 14 is also rejected on the same basis as it recites similar language.
Additionally, the limitation “the notification command being determined according to the user preference information, and the notification command determining the audible and/or haptic feedback to be provided in relation to the digitised transaction card,” and “the digitised transaction card being selected and/or a transaction being performed using the digitised transaction card” does not move to distinguish over prior art as the limitation does not affect the recited system in claim 1 and claim 14 structurally or functionally, nor does the limitation affect the positively recited steps of claim 13 in a manipulative sense.
Regarding claim 2, May in view of Hariramani teaches the system of claim 1. Furthermore, 
May teaches:
wherein notification commands are received for each of the digitised transaction cards according to the user preference information, and (May: ¶¶34, 38)
wherein different audible and/or haptic feedback is provided depending on which digitised transaction card is selected and/or used to perform a transaction. (May: ¶¶40)
Hariramani teaches:
wherein the digital wallet application is associated with a plurality of digitised transaction cards, and (Hariramani: Fig. 2, 'User Wallet Device 201', Fig. 4A; ¶¶110 -112)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of May and Hariramani to incorporate the teachings of virtual wallet card selection, as disclosed in Hariramani, to transform payment card information, user card selection preference, and purchase inputs into card addition completion and purchase transactions using optimized payment card and coupon outputs (Hariramani: ¶84).
Additionally, the limitation “wherein notification commands are received for each of the digitised transaction cards according to the user preference information,” and “wherein different audible and/or haptic feedback is provided depending on which digitised transaction card is selected and/or used to perform a transaction” recites intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114)
Regarding claim 3, May in view of Hariramani teaches the system of claim 2. Furthermore, 
May teaches:
in response to one of the digitised transaction cards being selected by the user, the processor of the user electronic device is operable to control the audio and/or haptic output unit to provide audible and/or haptic feedback according to the notification command associated with the selected digitised transaction card. (May: ¶¶40-41)
Hariramani teaches:
wherein the digital wallet application, when executed, is arranged to display a plurality of graphic assets each associated with a different one of the digitised transaction cards, and (Hariramani: Fig. 2, 'User Wallet Device 201', Fig. 4A; ¶¶110 -112)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of May and Hariramani to incorporate the teachings of virtual wallet card selection, as disclosed in Hariramani, to transform payment card information, user card selection preference, and purchase inputs into card addition completion and purchase transactions using optimized payment card and coupon outputs (Hariramani: ¶84).
Regarding claim 4, May in view of Hariramani teaches the system of claim 1. Furthermore, 
May teaches:
wherein the audio and/or haptic output unit comprises a vibration unit configured to vibrate the user electronic device, and (May: Fig. 6; ¶41)
wherein at least one of the frequency, amplitude and duration of the vibration is determined by the notification command. (May: Fig. 6/7/8/9; ¶¶41-42, 48, 51) 
Additionally, the limitation “wherein at least one of the frequency, amplitude and duration of the vibration is determined by the notification command” does not move to distinguish over prior art as the limitation does not affect the recited system in claim 1 structurally or functionally.
Regarding claim 5, May in view of Hariramani teaches the system of claim 1. Furthermore, 
May teaches:
wherein the audio and/or haptic output unit comprises a speaker configured to output an audible signal, and (May: Fig. 6/7/8/9; ¶41) 
wherein at least one of the frequency, amplitude and duration of the audible signal is determined by the notification command. (May: Fig. 6/7/8/9; ¶41-42, 51)
Additionally, the limitation “wherein at least one of the frequency, amplitude and duration of the audible signal is determined by the notification command” does not move to distinguish over prior art as the limitation does not affect the recited system in claim 1 structurally or functionally.
Regarding claim 6, May in view of Hariramani teaches the system of claim 1. Furthermore, 
May teaches:
wherein the user electronic device comprises a user input for receiving the user preference information. (May: Fig. 13, item 1318; ¶67)
Regarding claim 7, May in view of Hariramani teaches the system of claim 1. Furthermore, 
May teaches:
wherein the audible and/or haptic feedback provided according to the notification command changes based on at least one of: the digitised transaction card; the status of the transaction (May: Fig. 6/7/8/9; ¶¶41-42, 48, 51);  the value of the transaction; the cumulative value of transactions made during a predetermined time period; the number of transactions made during a predetermined time period; the frequency of transactions made within a predetermined time period; and whether the digitised transaction card is associated with a loyalty scheme. 
Additionally, the limitation “wherein the audible and/or haptic feedback provided according to the notification command changes based on…” does not move to distinguish over prior art as the limitation does not affect the recited system in claim 1 structurally or functionally.
Regarding claim 8, May in view of Hariramani teaches the system of claim 1. Furthermore, 
May teaches:
wherein the audible and/or haptic feedback provided according to the notification command changes based on whether a predetermined threshold value has been exceeded in relation to at least one of: the cumulative value of transactions (May: Fig. 8; ¶54); the number of transactions; and the frequency of transactions.
Additionally, the limitation “wherein the audible and/or haptic feedback provided according to the notification command changes based on whether a predetermined threshold value has been exceeded in relation to at least one of …” does not move to distinguish over prior art as the limitation does not affect the recited system in claim 1 structurally or functionally.
Regarding claim 9, May in view of Hariramani teaches the system of claim 1. Furthermore, 
Hariramani teaches:
wherein the user electronic device is operable to control the communicator to communicate transaction information to a transaction card server in response to a transaction being performed by the digitised transaction card associated with the digital wallet application, (Hariramani: Fig. 5A, 'Issuer 506'; ¶117)
wherein the transaction card server is arranged to authorise the transaction in response to receiving the transaction information. (Hariramani: Fig. 5A, items 506/555; ¶117)
Additionally, the limitation “…in response to a transaction being performed by the digitised transaction card associated with the digital wallet application,…” does not move to distinguish over prior art as the limitation does not affect the recited system in claim 1 structurally or functionally.
Regarding claim 10, May in view of Hariramani teaches the system of claim 9. Furthermore, 
May teaches:
… wherein the management server is arranged to communicate the notification command to the user electronic device (May: ¶28)
Hariramani teaches:
wherein the transaction card server is arranged to communicate an authorisation response to the management server (Hariramani: Fig. 5A, items 506/555; ¶117), the authorisation response identifying at least the digitized transaction card that performed the transaction (Hariramani: Fig. 5A, items 506/555; ¶117), and wherein the management server is arranged to communicate the [notification] to the user electronic device based on the authorisation response received from the transaction card server and the user preference information received from the user electronic device. (Hariramani: ¶¶265, 380, 398)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of May and Hariramani to incorporate the teachings of virtual wallet card selection, as disclosed in Hariramani, to transform payment card information, user card selection preference, and purchase inputs into card addition completion and purchase transactions using optimized payment card and coupon outputs (Hariramani: ¶84).
Regarding claim 11, May in view of Hariramani teaches the system of claim 9. Furthermore, 
May teaches:
wherein the notification command comprises an audio file and/or haptic file, and wherein the processor of the user electronic device is operable to store the audio file and/or haptic file in a memory of the user electronic device for subsequent use by the audio and/or haptic output unit. (May: ¶¶30, 45)
Regarding claim 12, May in view of Hariramani teaches the system of claim 9. Furthermore, 
May teaches:
wherein the processor of the user electronic device is operable to control the communicator to communicate the user preference information to the management server and an identifier for the digitised transaction card associated with the user preference information. (May: ¶¶30, 38)
Regarding claim 15, May in view of Hariramani teaches the system of claim 9. Furthermore, 
May teaches a management server suitable for use with the system of claim 1 (May: Fig. 2, 'System Provider Deivce 108', Fig. 11, 'System Provider Device 1110', Fig. 13, Fig. 14; ¶33, 67, 74),
the management server comprising a communicator and a processor communicatively coupled to the communicator, (May: Fig. 2, 'System Provider Device 108', Fig. 13, Fig. 14; ¶¶33, 57, 58, 67, 74)
wherein the communicator of the management server is operable to: (May: Fig. 13, Fig. 14, 'COMMUNICATION ENGINE 1402'; ¶¶67, 73, 74)
receive user [selection] information from a user electronic device, and (May: ¶¶32, 74; claim 1)
wherein the processor of the management server is operable to: (May: Fig. 13, 'Processor 1304', Fig. 14; ¶¶28, 67, 69, 74)
determine a notification command according to the received user… information, the notification command determining the audible and/or haptic feedback to be provided by the user electronic device in relation to a digitised transaction card associated with the digital wallet application; and (May: Fig. 2, step 204; ¶¶32, 40-41, 74; claim 1)
communicate the notification command to the user electronic so that the user electronic device is operable to provide audible and/or haptic feedback according to the notification command. (May: Fig. 2, step 208; ¶¶32, 40-41, 74; claim 1)
May teaches receiving user selection information from a user electronic device (May: ¶34) but does not explicitly teach receiving user preference information, however in the same filed of endeavor, Hariramani teaches receiving user preference information from a user electronic device (Hariramani: Fig. 2, items 201/260/203, Fig. 4A; ¶¶105, 110-112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of May and Hariramani to incorporate the teachings of virtual wallet card selection, as disclosed in Hariramani, to transform payment card information, user card selection preference, and purchase inputs into card addition completion and purchase transactions using optimized payment card and coupon outputs (Hariramani: ¶84).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brudnicki (US 2012/0123935A1) teaches storing user preferences according to credentials.
Gupta (US 11,044,248B2) teaches facilitating mutual authentication between a server and a user using haptic feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685